Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 02/12/2021.
Claims 1-2, 6, 8-10, 18, and 21-22 are currently pending and have been examined.
Claims 3-5, 7, 11-17, and 19-20 have been cancelled.
Claims 1-2, 6, 8-10, 18, and 21-22 have been rejected.
This action is made FINAL.

Response to Arguments
Applicant’s arguments filed 02/12/2021 have been fully considered but they are not persuasive.
In light of the amendments to the independent claims, the 101 rejections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-10, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL).
Regarding claim 1:
	Jager teaches:
A method for braking an electric vehicle (A method for operating a vehicle brake system [abstract]), comprising: 
providing a rear axle deceleration torque for a rear axle (fig. 3, showing regen braking coming from the rear axle;) of the electric vehicle via at least an electric motor of the electric vehicle (the electric motor 16 which is operated in the regenerative mode. In this context, the regeneration torque present at the rear axle is limited in such a way that the slip present at least one vehicle wheel of this rear axle does not exceed a slip threshold which is respectively individually assigned to this vehicle wheel. [col 6, lines 38-43]);
providing at least a front axle deceleration torque for a front axle of the electric vehicle via a friction brake system of the electric vehicle (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]);
calculating, via a control device (fig. 1, a central open-loop and closed-loop control unit 14), a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]; examiner notes that the wheel brakes 1 are attached to the front axle and the wheel brakes 2 and the electric motor 16 are attached to the rear axle.) so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip ;
and controlling, by the control device, the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]), 
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]; The examiner notes that under those circumstances the regenerative braking would increase up until the regen capability of the motor is met …) or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. The friction brakes are then first applied only on the front axle in order to reduce the back heaviness of the braking force boosting. If this measure leads to excessive front heaviness of the braking-force distribution, a portion of the necessary braking force is also applied to the rear axle by means of the electromechanical brakes and accordingly the regenerative portion is reduced, with the distribution of the braking force between the front and rear axles being set in such a way that the distribution then follows the optimum distribution as far as possible [col 8, lines 10-32]; examiner is interpreting the above excerpt along with figure 4 to mean that when in the second region, there is no further increase to regen braking and by virtue of the above, the added required braking force is applied to the front brakes exclusively up to a point. This establishes that the braking balance is moving from being exclusively in the rear to being split between the front and rear axles but is silent as to the exact ratio desired.), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [20]; examiner is interpreting this to teach that to stabilize the system the vehicle is shifting some of the braking force to the front of the vehicle but is silent as to the exact ratio desired.), and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already 
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic  or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply ,
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [page 1]
Regarding claim 2:
Jager, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jager further teaches:
the rear axle deceleration torque provided by the electric motor is reduced as directional stability decreases (see at least figs. 3 and 4; The decision as to whether the regenerative braking torque portion can be increased further or has to be reduced depends on whether the rear axle slip is below or above a predefined setpoint slip, with the magnitude of the change depending on the distance from the slip threshold. This is illustrated in FIG. 4, which shows control of the regenerative braking torque as a function of the rear axle slip. [col 8, lines 42-48]).
Regarding claim 6:

the first range of directional stability, the second range of directional stability, and the third range of directional stability may follow each other or overlap in transitional regions (fig. 4, first range (below second threshold 22), second range (between first threshold 21 and second threshold 22), and third range (above first threshold 21)), 
and wherein a directional stability of the electric vehicle decreases from the first range of directional stability to the second range of directional stability and further to the third range of directional stability (fig. 4, stability goes from "low slip (increase in regenerative braking permitted)" to "excessive slip (reduce regenerative braking").
Regarding claim 9:
	Jager teaches:
A control device for an electric vehicle (fig. 1, control unit 14; the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system [col 6, lines 32-39]), which is configured to;
calculate a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the  so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [col , lines 39-50]; the sensitive control limits the overbraking of the rear axle, which promotes driving stability and therefore reduces the frequency of ESP interventions. [col 9, liens 23-25]);
control the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated ,
wherein a rear axle deceleration torque for the rear axle (fig. 3, showing regen braking coming from the rear axle;) is provided via at least the electric motor (the electric motor 16 which is operated in the regenerative mode. In this context, the regeneration torque present at the rear axle is limited in such a way that the slip present at least one vehicle wheel of this rear axle does not exceed a slip threshold which is respectively individually assigned to this vehicle wheel. [col 6, lines 38-43]);
wherein at least a front axle deceleration torque for the front axle is provided via the friction brake system (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]),
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional , and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [20]; examiner is interpreting this to teach that to stabilize the system the vehicle is shifting some of the braking force to the front of the vehicle but is silent as to the exact ratio desired.), and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. [20]; examiner is interpreting the cited art to dictate that when in the third range, the system will tradeoff regen braking for conventional braking resulting in a lowering of the regen braking as compared to in the second range. see also fig. 4)
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic gate “if Tbr <= max Tregen”) or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one , whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).),
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [page 1]
Regarding claim 10:
	Jager teaches:
An electric vehicle (an electric vehicle the drive is provided exclusively by means of the electric motor [col 1, lines 42-43]), comprises an electric motor (fig. 1, electric motor 16) and a friction brake system (fig. 1, wheel brakes 1 or 2), a front axle (motor vehicles having at least one front axle and at least one rear axle [col 1, lines 20-21]), a rear axle (motor vehicles having at least one front axle and at least one rear axle [col 1, lines 20-21]), and a control device (fig. 1, a central open-loop and closed-loop control unit 14),
wherein the control device (fig. 1, a central open-loop and closed-loop control unit 14) calculated a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]; examiner notes that the wheel brakes 1 are attached to the front axle and the wheel  so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [col , lines 39-50]; the sensitive control limits the overbraking of the rear axle, which promotes driving stability and therefore reduces the frequency of ESP interventions. [col 9, liens 23-25]),
wherein the control device controls the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]),
wherein a rear axle deceleration torque for the rear axle (fig. 3, showing regen braking coming from the rear axle;) is provided via at least an electric motor (the ,
wherein at least a front axle deceleration torque for the front axle is provided via the friction brake system (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]),
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]; The examiner notes that under those circumstances the regenerative braking would increase up until the regen capability of the motor is met …) or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. The friction brakes are then first applied only on the front axle in order to reduce the back heaviness of the braking force boosting. If this measure leads to excessive front heaviness of the braking-force distribution, a portion of the necessary braking force is , and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [20]; examiner is interpreting this to teach that to stabilize the system the vehicle is shifting some of the braking force to the front of the vehicle but is silent as to the exact ratio desired.), and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. [20]; examiner is interpreting the cited art to dictate that when in the third range, the system will tradeoff regen braking for conventional braking resulting in a lowering of the regen braking as compared to in the second range. see also fig. 4)
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic gate “if Tbr <= max Tregen”) or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).),
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [page 1]
Regarding claim 21:
Jager in view of Varocky, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jaeger further teaches:
the directional stability of the electric vehicle is determined based on a slip difference between the first axle and the second axle of the electric vehicle (In vehicles in which the generator acts exclusively/mainly on the rear axle, hard braking of the rear axle in order to achieve the highest possible recovery of energy involves the risk of overbraking of the rear axle. For this reason, an electronic vehicle movement dynamics control system for restoring possible instability caused by the driving concept is virtually indispensable. [13]; examiner is interpreting the overbraking event to be when the rear wheel locks up or excessively slips (see fig. 4, region above threshold 21) which creates a slip differential between the front and rear wheels (first and second axle) since the front wheel is not slipping in this circumstance.).
Regarding claim 22:
Jager in view of Varocky, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Varocky further teaches:
the maximum deceleration potential of the electric motor is determined according to a state of charge of a battery of the electric vehicle (The regenerative torque is determined by considering the motor capacity, battery state of charge SOC, and vehicle velocity. [page 5]; When a negative power is fed in, the charge block gets enabled. In the charge block depending on the SOC level and as explained above we calculate the maximum possible battery voltage and current that can be fed into the battery. This current is again limited by the maximum current capability of the generator. [page 16]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL) in further view of Finch (U.S. Pub. No. 2007/0029874).
Regarding claim 8:
Jager in view of Varocky, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jaeger in view of Varocky does not teach, however Finch teaches:
the directional stability of the electric vehicle is determined based on at least one of [a detected lateral acceleration, a detected longitudinal acceleration,] or a determined total deceleration (to determine a maximum allowable rear braking amount for a given deceleration that results in acceptable vehicle stability. The look-up table can match the driver requested braking torque with a maximum rear axle torque for a given braking amount [0028]; examiner is interpreting the cited reference as basing the determination of stability on the total deceleration (a given braking amount)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Finch because “vehicle stability is desirable while maximizing the amount of recaptured kinetic energy.” [0004]
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL) in further view of Krueger (U.S. Pub. Bo. 2010/0094511).
Regarding claim 18:

the directional stability of the electric vehicle is determined based on a detected yaw rate deviation (fig. 4, step 120; At step 120, the calculated desired yaw rate (R.sub.DES) from step 120 is compared to the actual yaw rate R.sub.ACTUAL detected or measured by the sensor 30E of FIG. 2 as part of step 104. [0040]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Krueger because “In an HEV equipped with antilock braking system (ABS), a traction control system (TCS), and/or electronic stability control (ESC), vehicle stability and steering performance can be improved using any or all of these devices. During an active regenerative braking event in an HEV, however, regenerative braking torque is ordinarily applied only to the wheels rotating on a common axle, which can potentially slip on a low coefficient of friction surface. Depending on which of the front or rear sets of wheels are slipping, the overall stability and/or steering control of the HEV can be affected. While ABS, TCS, and ESC each can help the HEV to quickly recover from such slip, it may be more desirable to prevent or preempt slip from occurring in the first place.” [0004]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon (U.S. Pub. No. 2018/0086209) discloses a method for controlling braking force in a regenerative brake cooperation control system can maximally use regenerative 
Yokoyama (2010/0127562) discloses a braking controller having a high control accuracy over the required total braking force, enabling smooth braking, and capable of increasing the amount of regeneration while ensuring traveling stability, when used in a vehicle whose front wheels and rear wheels are asymmetrical with regard to regeneration.
Guo (NPL) discloses how a control strategy of regenerative braking plays an important role in maintaining the vehicle's stability and recovering energy.
Satterthwaite (U.S. Pub. No. 2018/0244159) discloses a regenerative braking system and more particularly, but not exclusive, to those regenerative braking systems of an electric or hybrid electric vehicle having an independent generator on each axle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665